      Case 16-51133              Doc 397-1 Filed 12/11/18 Entered 12/11/18 14:34:15                       Desc Notice
                                         of Filing of Transcript Page 1 of 1
Form ntcflgtrbk

                                       UNITED STATES BANKRUPTCY COURT
                                               District of Connecticut

In      Johnny Ray Moore
Re:     Debtor(s)                                                                                       Case No.: 16−51133


                                     NOTICE OF FILING OF TRANSCRIPT
                            AND OF DEADLINES TO RESTRICTIONS AND REDACTION

A transcript of the proceeding held on January 10,2018 was filed on December 11,2018 The following deadlines
apply:


The parties have until seven (7) calendar days from the date of filing of the transcript to file with the court a Notice of
Intent to Request Redaction of this transcript. The deadline for filing a request for redaction is 21 days from the date
of filing of the transcript.


If a request for redaction is filed, the redacted transcript is due 31 days from the date of filing of the transcript.


If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 90 calendar days from the date of filing of the transcript unless extended by court order.


To review the transcript for redaction purposes, you may purchase a copy from the transcriber or you may view the
document at the clerk's office public terminal.




Dated: December 12, 2018
                                                                                          For the Court


                                                                                          Myrna Atwater
                                                                                          Clerk of Court

United States Bankruptcy Court                                                      Tel. (203) 579−5808
District of Connecticut                                                             VCIS* (866) 222−8029
915 Lafayette Boulevard                                                             * Voice Case Information System
Bridgeport, CT 06604                                                                http://www.ctb.uscourts.gov
                                                                                    Form ntctrbk
